Citation Nr: 1427386	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to an undiagnosed illness or as secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active military service from June 1998 to January 1999, from June 2004 to December 2005, and from February to October 2006.  The Veteran also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In this case, the Board notes that the Veteran filed his substantive appeal a few days after the close of the 60 day appeal window.  38 C.F.R. § 20.302.  However, unlike an untimely notice of disagreement, which would present a jurisdictional bar to consideration of a claim, a substantive appeal may be accepted when untimely, if circumstances so warrant.  The failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  

Here, any untimely filing was waived by the RO by readjudicating the claim in a December 2012 supplemental statement of the case and by certifying the case for appeal.  See Gonzalez-Morales, 16 Vet. App. 556, 557 (2003); see also Percy, 23Vet. App. at 46.  Accordingly, the Board waives the filing of a timely substantive appeal and finds that it has jurisdiction over the claim.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with sleep apnea in 2009.  As such, this condition is not an undiagnosed illness for the purposes of 38 C.F.R. §3.317.  A VA examination dated in July 2011 found that the leading cause of the diagnosed sleep apnea was obesity and not any exposure to events in the Southwest theatre.  In addition, a December 2012 opinion found that it was less likely that the Veteran's weight gain in and after service was secondary to his anxiety disorder.  However, the Veteran also claims that his sleep apnea began in service, to include as a result of the weight gain experienced then, and that he had symptoms of disturbed sleep while on active duty.  And he also contends that sleep apnea is secondary to or aggravated by anxiety disorder.  As opinions with respect to the last questions are missing from the record, a remand is warranted.

Upon remand, updated VA and outpatient treatment records should be sought and associated with the Veteran claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the  claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated treatment records from VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of obtaining an opinion regarding whether the Veteran's diagnosed sleep apnea began in a period of active duty service or whether it is secondary to or aggravated by (permanently worsened beyond its normal progression) service-connected anxiety disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  
Moreover, the record indicates obesity as a cause of the apnea- thus the examiner is asked to specifically comment as to whether significant weight gain is shown during any period of the Veteran's service- if apnea is not deemed related to any such period of service, the examiner must explain why.

The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



